t c summary opinion united_states tax_court james v judith m patterson petitioners v commissioner of internal revenue respondent docket no 9268-00s filed date james v patterson pro_se robert e marum for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and and a sec_6651 addition_to_tax of dollar_figure for taxable_year the issue for decision is whether petitioners materially participated in the rental of a certain condominium unit during and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in schaghticoke new york on the date the petition was filed in this case during petitioner husband petitioner was employed as a chemical engineer and petitioner wife was employed as a registered nurse during petitioner retired and petitioner wife was employed as a certified nurse midwife during both of the years in issue petitioners owned a condominium unit in north topsail beach north carolina the condominium association management company cam inc provided petitioners did not address at trial the sec_6651 addition_to_tax for failure_to_file a timely return we consequently consider this addition_to_tax to be undisputed by petitioners however we note that the record supports respondent’s determination that the addition_to_tax was applicable because petitioners’ federal_income_tax return was filed on a form and was signed by petitioners on date maintenance services for the building grounds beachfront and pool a management service company known as the kennedy company managed the rental unit during the years in issue the company handled reservations incoming and departing guests and emergency repairs of the rental unit the company was also responsible for advertising the availability of the unit negotiating leases collecting lease payments and providing cleaning and repair services petitioners paid the company percent of rental income during and percent of rental income during during the average rental period of the unit wa sec_5 days the unit was rented on the following dates that year with petitioners earning the specified amounts of rental income and incurring the corresponding amounts of management fees rental rental management period income fee sec_4 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the management service company paid several expenses on behalf of petitioners during the yearly income and expense statement q4e- from the company listed approximately five such expenses all of which were reimbursed by petitioners or subtracted from the rental income petitioner paid the utility and mortgage bills on a monthly basis the condominium fee on a quarterly basis and county taxes on a yearly basis during march and or april of each year in preparation for the rental season petitioner would de- winterize the unit at this time of year petitioner would often need to do repairs such as ceiling repair patching and painting and he would normally shampoo the carpets around thanksgiving each year petitioner would spend approximately week at the rental unit to prepare it for winter when the unit was not actively rented at this time petitioner would normally turn off the water and power turn down the heat bring in outside furniture and perform general cleanup petitioners filed a joint federal_income_tax return for each of the years in issue they claimed losses on the rental unit of dollar_figure in and dollar_figure in the return was filed on a form and was signed by petitioners on date in the statutory_notice_of_deficiency respondent disallowed the above-mentioned losses on the grounds that petitioners did not materially participate in the day to day operations of the rental property causing the losses to be nondeductible passive_activity_losses - - sec_162 allows deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_469 however limits the deductions for losses from any passive_activity a passive_activity is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 as a general_rule any rental_activity is passive whether or not the taxpayer materially participates in the activity sec_469 under the regulations the definition of rental_activity does not include an activity with respect to which the average period of customer use of the property is days or less sec_1 1t e a temporary income_tax regs fed reg date the parties agree that petitioners’ rental of the condominium unit in this case falls within this exclusion and the relevant issue is whether petitioners materially participated in the activity a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 a taxpayer can satisfy this requirement if he meets any one of seven tests found in the regulations sec_1_469-5t temporary income_tax regs fed reg date one such test the one which petitioners claim to -- - have met is satisfied with respect to an individual taxpayer when the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year sec_1_469-5t temporary income_tax regs fed reg feb generally participation by an individual’s spouse is treated as participation by the individual sec_469 the only evidence presented regarding the amount of time petitioners participated in the rental of the condominium unit is their own general testimony thus it is difficult to estimate the exact amount of time petitioners spent at the condominium as well as what portion of this time was for business versus personal purposes however it appears that petitioners spent approximately weeks per year at the condominium----1 week in the spring and week in the fall even assuming petitioners spent a full hours each weekday working on the condominium this would amount to only hours per year the amount of time petitioner spent in paying condominium-related expenses throughout the year would have been nominal and would not have amounted to hours per year we find that petitioners did not participate in the activity for more than hours in either of the years in issue - thus we need not address whether the participation of other individuals was greater than that of petitioners we sustain respondent’s determination that the rental of the condominium was a passive_activity subject_to the limitations of sec_469 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
